Exhibit 10.18

1996 STOCK OPTION INCENTIVE PLAN OF
FLUSHING FINANCIAL CORPORATION
(as restated as of December 31, 2003 to reflect the three-for-two stock split
paid on December 15, 2003 in the form of a stock dividend)

I.  GENERAL

1.1 Purposes of the Plan

          The 1996 Stock Option Incentive Plan (the “Plan”) of Flushing
Financial Corporation (the “Company”) is intended to advance the best interests
of the Company and its subsidiaries by providing the employees of the Company
and its subsidiaries and Outside Directors (as defined in Section 1.3(a)) with
additional incentives through the grant of options (“Options”) to purchase
shares of Common Stock of the Company (“Common Stock”), thereby increasing the
personal stake of such employees and Outside Directors in the continued success
and growth of the Company and encouraging them to remain in the employ or
service of the Company.

1.2 Administration of the Plan

(a)  The Plan shall be administered by the Board of Directors of the Company
(the “Board of Directors”).

(b)  All awards granted under the Plan shall be on the terms and subject to the
conditions hereinafter provided.  Awards granted to participants other than
Outside Directors shall be granted by the Board of Directors upon recommendation
of the Compensation Committee or such other committee of directors as the Board
of Directors shall designate (the “Committee”), which shall consist of not less
than two directors and which shall satisfy the requirements of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”) or any successor
provision.  The Board of Directors shall have no authority to grant awards to
any employee covering a number of shares in excess of the number recommended by
the Committee.

(c)  With respect to all awards granted under the Plan, the Board of Directors
shall have authority (i) to interpret conclusively the provisions of the Plan
and any award granted thereunder, (ii) to adopt, amend, and rescind such rules
and regulations for carrying out the Plan as it may deem advisable, (iii) to
decide conclusively all questions of fact arising in the application of the
Plan, (iv) to make grants of awards to eligible employees and to specify the
amount and terms of such awards, the time when such awards will be granted and
the manner in which such awards will be exercised, except that such grants to
participants other than Outside Directors shall be made only upon recommendation
of the Committee, and (v) to take all other action and to make all other
determinations necessary or advisable for the administration of the Plan.  All
determinations and acts of the Board of Directors shall be final and binding on
all persons, including the Company and recipients of awards under the Plan and
their heirs and personal representatives.

(d)  Without limiting its authority and powers, the Board of Directors (upon
recommendation of the Committee) shall have the authority with respect to awards
granted to participants other than Outside Directors:

(i)  to provide that the shares of Common Stock received as a result of exercise
of an Option shall be subject to a right of first refusal, pursuant to which the
employee shall be required to offer first to the Company any shares that the
employee wishes to sell, subject to such terms and conditions as the Board of
Directors may specify;

(ii)  to amend the terms of any award, prospectively or retroactively; provided,
however, that no amendment shall impair the rights of the award holder without
his or her written consent; and

(iii)  to accelerate the exercisability of any awards.

(e)  Determinations by the Board of Directors under the Plan with respect to
awards granted to participants other than Outside Directors (including, without
limitation, determinations of the persons to receive awards; the form, amount
and timing of such awards; the terms and provisions of such awards; and
provisions with respect to termination of employment) need not be uniform and
may be made by the Board of Directors (upon recommendation of the Committee)
selectively among persons who receive, or are eligible to receive, awards under
the Plan, whether or not such persons are similarly situated.

104

--------------------------------------------------------------------------------

(f)  The Board of Directors shall have no discretion to vary the amount or terms
of awards granted to Outside Directors as set forth in Article III, except as
provided in Section 1.5(c).

1.3 Eligible Participants

(a)  All employees, including officers, of the Company and of any subsidiaries,
partnerships, joint ventures or other entities in which the Company owns,
directly or indirectly, at least a 20% beneficial ownership interest (all of
such subsidiaries, partnerships and joint ventures being referred to as
“Subsidiaries”) shall be eligible to be granted awards under the Plan, other
than under Article III.  Except as provided in Section 1.3(b) and Article III,
directors of the Company or any Subsidiary who are not employees of the Company
or its Subsidiaries (“Outside Directors”) shall not be eligible to be granted
awards under the Plan.  The participants under the Plan other than Outside
Directors shall be selected from time to time by the Board of Directors upon
recommendation of the Committee, in their discretion, from among those eligible.

(b)  Awards shall be granted under Article III of the Plan solely to Outside
Directors.

1.4 Type of Awards Under the Plan

Awards under the Plan may be in the form of Options to purchase shares of Common
Stock (including both incentive stock options within the meaning of Section 422
of the Code (“Incentive Stock Options”) and nonstatutory stock options) and
stock appreciation rights (“Stock Appreciation Rights”) which may be issued only
in tandem with Options.

1.5 Shares Subject to the Plan.

(a)  The total number of shares of Common Stock which may be received upon the
exercise of Options (including Stock Appreciation Rights related thereto) by
participants other than Outside Directors shall be 3,623,905 shares, subject to
adjustment as provided in Section 1.5(c).  The total number of shares of Common
Stock which may be received upon the exercise of Options (including Stock
Appreciation Rights related thereto) by Outside Directors shall be 1,672,030
shares, subject to adjustment as provided in Section 1.5(c).  In no event shall
an eligible employee be granted Options in any calendar year with respect to
more than 253,125shares, subject to adjustment as provided in Section 1.5(c). 
Shares distributed pursuant to the Plan may consist of authorized but unissued
shares or treasury shares of the Company, as shall be determined from time to
time by the Board of Directors.

(b)  If any Option under the Plan shall expire, terminate or be canceled (except
upon the holder’s exercise of a tandem Stock Appreciation Right) for any reason
without having been exercised in full, the shares subject to the unexercised
Option shall again become available for grants under the Plan.  Shares of Common
Stock equal in number to any shares surrendered in payment of the option price
of an Option, and shares of Common Stock which are withheld in order to satisfy
federal, state or local tax liability, shall not count against the Plan’s share
limits set forth in Section 1.5(a).

 (c)  In the event of any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), merger, consolidation,
reorganization, sale of assets, recapitalization, stock dividend, stock split,
spin-off, split-up, split-off, issuance, repurchase or exchange of securities,
or other change in corporate structure affecting the Common Stock such that an
adjustment is determined by the Board to be appropriate in order to prevent
dilution or enlargement of benefits under the Plan, then the Board shall, in its
sole discretion, in such a manner as it may deem equitable, adjust any or all of
(i) the aggregate number and kind of shares reserved for issuance under the
Plan, (ii) the number and kind of shares as to which awards may be granted to
any individual in any fiscal year, (iii) the number and kind of shares or other
property subject to outstanding awards, and (iv) the exercise price of
outstanding Options and any other amounts to be paid by award holders or the
Company, as the case may be, with respect to outstanding awards; provided,
however, that no such adjustment shall increase the aggregate value of any
outstanding award except in insignificant amounts due to rounding.

          In addition, upon any reorganization, merger, or consolidation as a
result of which the Company is not the surviving corporation (or survives as a
wholly-owned subsidiary of another corporation), or upon a sale of substantially
all the assets of the Company, or upon the dissolution or liquidation of the
Company, the Board may take such action as it in its discretion deems
appropriate to (i) cash out outstanding Options and Stock Appreciation Rights at
or immediately prior to the date of such event, or (ii) provide for the
assumption of outstanding Options and Stock Appreciation Rights by surviving,
successor or transferee corporations.

105

--------------------------------------------------------------------------------

          The Board’s determination as to which adjustments shall be made and
the extent thereof shall be final, binding and conclusive.

1.6 Other Compensation Programs

The existence and terms of the Plan shall not limit the authority of the Board
of Directors in compensating employees of the Company and its Subsidiaries and
the Outside Directors in such other forms and amounts, including compensation
pursuant to any other plans as may be currently in effect or adopted in the
future, as it may determine from time to time.

II.  STOCK OPTIONS AND STOCK APPRECIATION RIGHTS FOR EMPLOYEES

2.1 Terms and Conditions of Options

Subject to the following provisions, all Options granted under the Plan to
participants other than Outside Directors shall be in such form and shall have
such terms and conditions as the Board of Directors (upon recommendation of the
Committee), in its discretion, may from time to time determine.

(a)  Option Price.  The option price per share shall not be less than the fair
market value of the Common Stock (as determined by the Board of Directors) on
the date the Option is granted.  Unless the Board of Directors shall determine
otherwise, the fair market value of the Common Stock on a given date shall be
the mean between the highest and lowest quoted selling price, regular way, of
the Common Stock on the Nasdaq National Market (or the principal exchange upon
which the Common Stock is listed) on the day before such date, or, if no such
sale of Common Stock occurs on such day, the mean between the highest and lowest
quoted selling price on the nearest trading date before such day.

(b)  Term of Option.  The term of an Option shall not exceed ten years from the
date of grant, and, notwithstanding any other provision of this Plan, no Option
shall be exercised after the expiration of its term.

(c) Exercisability of Options.  Options shall be exercisable at such time or
times and shall be subject to such terms and conditions as shall be specified in
the Option grant, subject to the following:

(i) An Option shall become exercisable in full on the date the respective option
holder terminates his or her employment with the Company or Subsidiary because
of his or her death or disability.  For these purposes, “disability” shall mean
that the option holder has been unable to perform the essential functions of his
or her employment due to disability or incapacity for 270 consecutive days or
such lesser period as may be determined by the Board of Directors (upon
recommendation of the Committee) at the time of grant or thereafter; and

(ii) An Option shall become exercisable in full on the date the respective
option holder terminates his or her employment with the Company or Subsidiary
because of retirement.  For these purposes, “retirement” shall mean termination
at a time when the option holder is eligible to retire under a retirement
program of the Company or one of its Subsidiaries or as otherwise determined by
the Committee.

(d) Payment for Shares.  Payment for shares as to which an Option is exercised
shall be made in such manner and at such time or times as shall be provided in
the Option grant or an amendment thereof.  The grant letter may provide that
payment may be made in cash (including cash equivalents), by delivery of shares
of Common Stock already owned by the option holder for at least six months, by
such other instrument as may be acceptable to the Board of Directors (upon
recommendation of the Committee) (including a promissory note issued to the
Company or Flushing Savings Bank, FSB (the “Bank”), if and to the extent
permitted by applicable law, or any instrument required pursuant to any program
established by the Company from time to time for the exercise of Options without
the requirement of any cash payment by the option holder (a “cashless exercise
program”)), or by any combination of the foregoing.  Shares delivered in payment
of the exercise price shall be valued at their fair market value.

(e) Shareholder Rights.  The holder of an Option shall, as such, have none of
the rights of a shareholder.

(f) Termination of Employment.  Subject to Sections 2.1(b) and 2.1(c) hereof,
the Option grant, or an amendment thereof, may contain provisions with respect
to the period, not extending beyond the term of the Option, during which the
Option may be exercised following the option holder’s termination of employment.

(g) Change of Control.  Notwithstanding any other provision of this Section 2.1,
upon the occurrence of a Change of Control (as defined in Section 4.7), all
Options and Stock Appreciation Rights that are outstanding and

106

--------------------------------------------------------------------------------

that are held by option holders who are employees or Outside Directors of the
Company or its Subsidiaries at the time of such Change of Control shall become
immediately exercisable.

2.2 Stock Appreciation Rights in Tandem with Options

(a) The Board of Directors (upon recommendation of the Committee) may, either at
the time of grant of an Option under Section 2.1 or, with respect to an Option
that is not an Incentive Stock Option, at any time during the term of the
Option, grant Stock Appreciation Rights to participants other than Outside
Directors with respect to all or any portion of the shares of Common Stock
covered by such Option.  A Stock Appreciation Right may be exercised at any time
the Option to which it relates is then exercisable, but only to the extent the
Option to which it relates is exercisable and subject to the conditions
applicable to such Option.  Alternatively, the grant may provide that a Stock
Appreciation Right may be exercised only upon the occurrence of a Change of
Control, in which case the Stock Appreciation Right shall be exercisable only to
the extent the Option to which it relates is exercisable upon such Change of
Control.  When a Stock Appreciation Right is exercised, the Option to which it
relates shall cease to be exercisable to the extent of the number of shares with
respect to which the Stock Appreciation Right is exercised.  Similarly, when an
Option is exercised, the Stock Appreciation Right relating to the shares covered
by such Option exercise shall terminate.

(b) Upon exercise of a Stock Appreciation Right, the holder shall receive, for
each share with respect to which the Stock Appreciation Right is exercised, a
cash payment in an amount (the “Appreciation”) equal to the amount by which
(i) the fair market value of a share of Common Stock on the date of exercise of
the Stock Appreciation Right exceeds (ii) the option price per share of the
Option to which the Stock Appreciation Right relates.  The Appreciation shall be
paid to the option holder within 30 days of the exercise of the Stock
Appreciation Right.

 (c) The grant may provide that if a Stock Appreciation Right (other than a
Stock Appreciation Right granted in tandem with an Incentive Stock Option) is
exercised within 90 days after the occurrence of a Change of Control, in lieu of
the amount described in Section 2.2(b), the holder shall receive a payment in
cash equal to the amount by which (i) the greater of (A) the highest market
price per share of Common Stock during the 90-day period preceding exercise of
the Stock Appreciation Right or (B) the highest price per share of Common Stock
(or the cash equivalent thereof as determined by the Board of Directors) paid by
an acquiring person during the 90-day period preceding a Change of Control,
exceeds (ii) the option price per share of the Option to which the Stock
Appreciation Right relates.

2.3 Statutory Options

Subject to the limitations on Option terms set forth in Section 2.1, the Board
of Directors (upon recommendation of the Committee) shall have the authority to
grant to employees (i) Incentive Stock Options and (ii) Options containing such
terms and conditions as shall be required to qualify such Options for
preferential tax treatment under the Code as in effect at the time of such
grant.  Options granted pursuant to this Section 2.3 may contain any other terms
and conditions permitted by Article II of this Plan (including, without
limitation, provision for Stock Appreciation Rights), to the extent that such
terms and conditions do not cause the Options to lose their preferential tax
treatment.  To the extent the Code and Treasury Regulations promulgated
thereunder require a plan to contain specified provisions in order to qualify
options for preferential tax treatment, such provisions shall be deemed to be
stated in this Plan.

III. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS FOR OUTSIDE DIRECTORS

3.1 Terms and Conditions of Options

Each person who becomes an Outside Director after May 22, 2001 shall be granted,
as of the date of his or her first election, an Option to purchase 16,875 shares
of Common Stock (the “Initial Option”).  As of June 1 of each year, each person
then serving as an Outside Director shall be granted an Option to purchase
14,850 shares of Common Stock (the “Annual Options”).  If on any date on which
Options are to be granted under this Section 3.1 the remaining shares reserved
for receipt by Outside Directors under the Plan are insufficient to enable each
Outside Director to receive an Option to purchase the number of shares of Common
Stock set forth above, each Outside Director shall be granted an Option to
purchase his or her pro rata portion of such remaining shares.  Notwithstanding
the foregoing, no grant of Options shall be made under this Section 3.1 to any
person who has previously received an employee grant under Article II of the
Plan unless the Board of Directors expressly

107

--------------------------------------------------------------------------------

authorizes awards for such person.  All awards of Options under this Article III
shall have the following terms and conditions:

(a) Option Price.  The option price per share of Common Stock shall be the fair
market value of the Common Stock on the date of grant, which shall be equal to
the mean between the highest and lowest quoted selling price, regular way, of
the Common Stock on the Nasdaq National Market (or the principal exchange upon
which the Common Stock is listed) on the day before the date the Option is
granted, or, if no such sale of Common Stock occurs on such date, the mean
between the highest and lowest quoted selling price on the nearest trading date
before such date.

(b) Term of Option.  The term of an Option shall be ten years from the date of
grant, subject to earlier termination in the event of termination of service as
an Outside Director as set forth in paragraphs (e), (f), (g) and (i) below.  The
term “option period” refers to the period after the Option has become
exercisable and prior to the earliest date on which the option expires or
terminates.

 (c) Exercisability.  No Option granted under this Article III shall become
exercisable until the first anniversary of the date of its grant.  Each Initial
Option shall become exercisable with respect to 20% of the underlying shares on
the first anniversary of the date of grant, and an additional 20% of the
underlying shares on each subsequent anniversary thereof, provided that the
option holder is a Director on each such anniversary date.  Each Annual Option
shall become exercisable with respect to one-third of the underlying shares on
the first anniversary of the date of grant, and an additional one-third of the
underlying shares on each subsequent anniversary thereof, provided that the
option holder is a Director on each such anniversary date.

(d) Method of Exercise.  The Options may be exercised in whole or in part (for a
whole number of shares) at any time during the option period by giving written
notice of exercise to the Company specifying the number of shares to be
purchased, accompanied by payment of the purchase price. Payment of the purchase
price may, at the election of the Outside Director, be made by delivery of the
exercise price in cash (including cash equivalents), by delivery of shares of
Common Stock already owned by the Outside Director for at least six months, by
delivery of any documents required under any cashless exercise program that the
Company may have in effect at the time of such exercise, or by any combination
of the foregoing. Shares delivered in payment of the exercise price shall be
valued at their fair market value on the date of exercise (determined as
provided in Section 3.1(a)).

(e) Termination of Service as Outside Director Generally.  If an option holder
is removed as an Outside Director for Cause, such Outside Director’s Option
shall terminate on the date of such termination of service.  For the purposes of
this Plan, removal for “Cause” shall mean removal for dishonesty or willful
misconduct involving moral turpitude.  If an Outside Director resigns from the
Board of Directors or the board of directors of a Subsidiary or does not permit
his or her name to be submitted to stockholders for re-election, in each case
other than upon his or her Retirement (as defined below), such Outside
Director’s Option may be exercised only within 60 days of such termination of
service and only to the extent such Option was exercisable on the date of such
termination of service, provided that in no event shall the exercise period
extend beyond the expiration of the Option term.  If the Board of Directors or
the board of directors of a Subsidiary does not submit an option holder’s name
to stockholders for re-election or if an option holder’s name is submitted to
stockholders for re-election but he or she is not re-elected, such Outside
Director’s Option may be exercised only within six months of the option holder’s
termination of service and only to the extent such Option was exercisable on the
date of such termination of service, provided that in no event shall the
exercise period extend beyond the expiration of the Option term.

(f) Death or Disability.  Notwithstanding the provisions of Section 3.1(c), any
Option held by an Outside Director whose service as such is terminated by reason
of his or her death or Disability shall become immediately exercisable and may
be exercised by such option holder or his or her legal representatives for a
period of two years following his or her death or disability, provided that in
no event shall the exercise period extend beyond the expiration of the Option
term.  For purposes of this Section 3.1(f), termination for “disability” shall
mean termination on account of the option holder’s inability to perform his or
her duties as an Outside Director due to disability or incapacity as determined
by the Board of Directors.

(g) Retirement.  Notwithstanding the provisions of Section 3.1(c), any Option
held by an Outside Director whose service as such is terminated by reason of his
or her retirement shall become immediately exercisable and may be exercised by
such option holder for a period of two years following his or her retirement,
provided that in no event shall the exercise period extend beyond the expiration
of the Option term.  For purposes of this Section 3.1(g),

108

--------------------------------------------------------------------------------

termination for “retirement” shall mean termination, other than for Cause, after
at least five years of service as an Outside Director.

(h) Shareholder Rights.  The holder of an Option shall, as such, have none of
the rights of a shareholder.

(i) Change of Control.  Notwithstanding the provisions of Sections 3.1(c) and
(e), upon the occurrence of a Change of Control (i) all Options and Stock
Appreciation Rights that are outstanding and that are held by option holders who
are Directors at the time of such Change of Control shall become immediately
exercisable and (ii) any Option and Stock Appreciation Right granted under this
Section 3.1 that is or becomes exercisable upon a Change of Control shall expire
no sooner than one year after any termination of service following a Change of
Control.

3.2 Stock Appreciation Rights in Tandem with Options

(a) Each Option grant to an Outside Director under the Plan shall be granted in
tandem with Stock Appreciation Rights with respect to all of the shares of
Common Stock covered by such Option.  The Stock Appreciation Rights may be
exercised only within the 90-day period following a Change of Control.  When a
Stock Appreciation Right is exercised, the Option to which it relates shall
cease to be exercisable to the extent of the number of shares with respect to
which the Stock Appreciation Right is exercised.  Similarly, when an Option is
exercised, the Stock Appreciation Rights relating to the shares covered by such
Option exercise shall terminate.

(b) Upon exercise of a Stock Appreciation Right, the holder shall receive within
30 days after such exercise, for each share with respect to which the Stock
Appreciation Right is exercised, a cash payment equal to the amount by which (i)
the greater of (A) the highest market price per share of Common Stock during the
90-day period preceding exercise of the Stock Appreciation Right and (B) the
highest price per share of Common Stock (or the cash equivalent thereof as
determined by the Board of Directors) paid by an acquiring person during the
90-day period preceding a Change of Control exceeds (ii) the option price per
share of the Option to which the Stock Appreciation Right relates.

3.3 Nonstatutory Options

The Options granted to Outside Directors under this Article III shall be
nonstatutory stock options, defined as stock options which do not qualify as
Incentive Stock Options.

IV. ADDITIONAL PROVISIONS

4.1 General Restrictions

Each award under the Plan shall be subject to the requirement that, if at any
time the Board of Directors shall determine that (i) the listing, registration
or qualification of the shares of Common Stock subject or related thereto upon
any securities exchange or under any state or federal law, or (ii) the consent
or approval of any government regulatory body, or (iii) an agreement by the
recipient of an award with respect to the disposition of shares of Common Stock
is necessary or desirable (in connection with any requirement or interpretation
of any federal or state securities or banking law, rule or regulation) as a
condition of, or in connection with, the granting of such award or the issuance
or delivery of shares of Common Stock thereunder, such award may not be granted
or exercised in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Board of Directors.

4.2 Amendments

(a) The Board of Directors may amend the Plan from time to time.  No such
amendment shall require approval by the stockholders unless stockholder approval
is required by applicable law, regulation, or stock exchange requirement.  No
amendment shall adversely affect any award previously granted without the
holder’s written consent.

(b) The Board of Directors (upon recommendation of the Committee) shall have the
authority to amend any grant to include any provision which, at the time of such
amendment, is authorized under the terms of the Plan; however, no outstanding
award may be revoked or altered in a manner unfavorable to the holder without
the written consent of the holder. 

109

--------------------------------------------------------------------------------

4.3 Cancellation of Options

Any Option granted under the Plan other than an Option granted to an Outside
Director may be canceled at any time with the consent of the option holder and a
new Option may be granted to such holder in lieu thereof, which Option may, in
the discretion of the Board of Directors (upon recommendation of the Committee),
be on more favorable terms and conditions than the canceled Option.

4.4 Tax Withholding

(a) Whenever the Company proposes or is required to issue or transfer shares of
Common Stock under the Plan, or whenever the value of an award first becomes
includible in an employee’s gross income for applicable tax purposes, the
Company shall have the right to require the employee to remit to the Company, or
make arrangements satisfactory to the Board of Directors regarding payment of,
an amount sufficient to satisfy any federal, state or local withholding tax
liability prior to the delivery of any certificate for such shares or the time
of such income inclusion.  Whenever under the Plan payments by the Company are
to be made in cash, such payments shall be net of an amount sufficient to
satisfy any federal, state or local withholding tax liability.

(b) To the extent permitted in the grant letter, and subject to any terms and
conditions imposed therein, an employee entitled to receive Common Stock under
the Plan may elect to have the federal, state, and local withholding tax
liability (or a specified portion thereof) with respect to such Common Stock
satisfied by having the Company withhold from the shares otherwise deliverable
to the employee shares of Common Stock having a value equal to the amount of the
withholding tax liability to be satisfied with respect to the Common Stock or by
delivering to the Company shares of unrestricted Common Stock.  Alternatively,
the grant letter may require that a portion of the shares of Common Stock
otherwise deliverable be withheld and applied to satisfy the withholding tax
obligations with respect to the Option.

4.5 Non-transferability

Unless otherwise provided by the Board of Directors (upon recommendation of the
Committee), (i) awards shall not be transferable by the holder other than by
will or by the laws of descent and distribution, and (ii) during the award
holder’s lifetime, all awards shall be exercisable only by such holder.  The
Board of Directors (upon recommendation of the Committee), in its discretion,
may permit awards to be transferred by gift or for estate planning purposes to
such transferees and on such terms and conditions as may be determined by it. 

4.6 No Guarantee of Employment or Service

Neither the adoption of the Plan nor the grant of an award under the Plan shall
constitute an assurance of continued employment or continued service as an
Outside Director for any period.

4.7 Change of Control

A “Change of Control” shall be deemed to have occurred upon:

(a) the acquisition of all or substantially all of the assets of the Bank or the
Company by any person or entity, or by any persons or entities acting in
concert;

(b) the occurrence of any event if, immediately following such event, a majority
of the members of the Board of Directors or the board of directors of the Bank
or of any successor corporation shall consist of persons other than Current
Members (for these purposes, a “Current Member” shall mean any member of the
Board of Directors or the board of directors of the Bank as of the effective
date of the conversion of the Bank from the mutual to capital stock form of
ownership and any successor of a Current Member whose nomination or election has
been approved by a majority of the Current Members then on the respective board
of directors);

(c) the acquisition of the beneficial ownership, directly or indirectly (as
provided in Rule 13d-3 under the Act, or any successor rule), of 25% or more of
the total combined voting power of all classes of stock of the Bank or the
Company by any person or group deemed a person under Section 13(d)(3) of the
Act; or

(d) approval by the stockholders of the Bank or the Company of an agreement
providing for the merger or consolidation of the Bank or the Company with
another corporation where the stockholders of the Bank or the Company,
immediately prior to the merger or consolidation, would not beneficially own,
directly or indirectly, immediately after the merger or consolidation, shares
entitling such stockholders to 50% or more of the total combined voting power of
all classes of stock of the surviving corporation.

110

--------------------------------------------------------------------------------

4.8 Duration and Termination

(a) The Plan shall be of unlimited duration.  Notwithstanding the foregoing, no
Incentive Stock Option shall be granted under the Plan more than ten years
following the effective date of the Plan, but awards granted prior to such date
may extend beyond such date, and the terms of this Plan shall continue to apply
to all awards granted hereunder.

(b) The Board of Directors may discontinue or terminate the Plan at any time. 
Such action shall not impair any of the rights of any holder of any award
outstanding on the date of the Plan’s discontinuance or termination without the
holder’s written consent.

4.9 No Liability

No member of the Board of Directors or the Committee, nor any officer or
employee of the Company or the Bank acting on behalf of the Board of Directors
or the Committee, shall be personally liable for any action, determination or
interpretation taken or made with respect to the Plan, and all members of the
Board of Directors or the Committee and all officers or employees of the Company
or the Bank acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.

4.10 Effective Date

The Plan became effective upon approval by the Company’s stockholders at the
1996 annual meeting.

111